In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐3433 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

ANTHONY SANTIAGO, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
          No. 1:12‐cr‐00383‐1 — Robert W. Gettleman, Judge. 
                      ____________________ 

     ARGUED APRIL 19, 2018 — DECIDED OCTOBER 2, 2018 
                 ____________________ 

    Before RIPPLE, MANION, and KANNE, Circuit Judges. 
    RIPPLE,  Circuit  Judge.  Anthony  Santiago  initially  was 
charged with conspiracy to possess with intent to distribute 
1000 grams or more of heroin and five or more kilograms of 
cocaine, in violation of 21 U.S.C. § 846, and with distribution 
of  heroin,  in  violation  of  21  U.S.C.  §  841(a)(1).  Superseding 
indictments also charged Mr. Santiago with several counts of 
money laundering, in violation of 18 U.S.C. § 1956.  
2                                                      No. 16‐3433 

     Prior  to  trial,  Mr.  Santiago  filed  a  motion  to  suppress 
phone  recordings  secured  through  a  wiretap  under  Title  III 
of the Omnibus Crime Control and Safe Streets Act of 1968, 
18 U.S.C. §§ 2510–2520. The court denied that motion as well 
as a subsequent motion to reconsider. A jury later convicted 
Mr. Santiago on all charges that were tried. He now appeals 
the district court’s ruling on the motion to suppress the Title 
III  wiretap  evidence.  Specifically,  he  submits  that  the  wire‐
tap  application  incorrectly  stated  that  the  investigators  did 
not  know  his  identity  and  that  the  application  failed  to  es‐
tablish that the wiretap was necessary to obtain relevant ev‐
idence. If the district court had full and accurate information, 
he argues, it would not have issued the warrant. He further 
contends  that,  at  the  very  least,  he  made  a  substantial  pre‐
liminary showing that the application contained a deliberate 
or  reckless  misstatement  of  material  fact  that  required  a 
hearing  under  Franks  v.  Delaware,  438  U.S.  154,  155–56. 
(1978). 
    Mr.  Santiago’s  arguments  are  not  persuasive.  The  war‐
rant  application’s  failure  to  identify  Mr.  Santiago  by  his 
name rather than simply by his nickname did not affect the 
issuing court’s probable‐cause analysis. The application also 
established  that  traditional  investigative  techniques  had 
been  employed,  but  were  unlikely  to  uncover  critical  evi‐
dence  about  the  targets.  Finally,  Mr. Santiago  did  not  make 
the necessary showing to obtain a Franks hearing. We there‐
fore affirm the judgment of the district court. 
      
      
      
No. 16‐3433                                                         3 

                                                    I 
                                      BACKGROUND 
    Sometime  in  2011,  the  Government  began  investigating 
Pedro  Salas  for  drug‐related  activity.  The  investigation  in‐
cluded  surveillance,  use  of  confidential  informants,  as  well 
as  evidence  procured  through  wiretaps.  Specifically,  on 
March  13,  2012,  the  Government  received  authorization  to 
tap a phone identified as Target Phone 7, used by Salas, and, 
on April 6, 2012, received authorization to intercept commu‐
nications  on  Target  Phone  9,  used  by  Sergio  Baltazar‐
Lujano.1  Through  intercepted  communications  and  surveil‐
lance, investigators were able to identify a participant by the 
nickname  of  “Titi,”  whom  they  believed  to  be  involved  in 
both narcotics trafficking and money laundering.  
    On April 11, 2012, Special Agent Kristofer White submit‐
ted  an  affidavit  in  support  of  an  application  for  continuing 
the  interception  of  communications  of  Target  Phone  7  and 
for expanding the authorization to include an additional de‐
vice, Target Phone 10. The application identified the follow‐
ing  individuals  as  likely  interceptees:  Pedro  Salas,  aka  “To‐
ny”  or  “Bebe”;  Sergio  Baltazar‐Lujano,  aka  “Primo”  or 
“Gansito”;  Gerardo  Baltazar‐Lujano,  aka  “Primo”;  Jesus 
Fuentes, aka “Pepe”; unknown male UM7‐5; FNU LNU2 aka 
“Mantequita”;  Pedro  Trigo;  and  FNU  LNU  aka  “Titi.”3  Titi 
was identified as the user of Target Phone 10. He, along with 

                                                 
1 Mr. Santiago does not contest these wiretap authorizations. 

2 “FNU LNU” stands for first name unknown, last name unknown. 

3 See R.105‐6 at 7. 
4                                                      No. 16‐3433 

the  other  interceptees,  also  were  identified  as  “Violators,” 
meaning  that  they  had  committed,  were  committing,  and 
would continue to commit the offenses being investigated.4  
    The  affidavit  also  alleged  that  there  was  probable  cause 
to believe that the target phones were being used and would 
continue  to  be  used  by  the  Violators.  Special  Agent  White 
believed that the intercepted communications would reveal: 
“the  nature,  extent,  and  methods  of  the  distribution,  trans‐
portation,  storage  and  importation  of  controlled  substances 
by the INTERCEPTEES and others”; “the nature, extent, and 
methods of operation of the illegal business being conducted 
by  the  INTERCEPTEES”;  “the  identities  and  roles  of 
INTERCEPTEES,  accomplices,  aiders  and  abettors,  co‐
conspirators,  and  other  participants  in  these  illegal  activi‐
ties”; “the distribution and transfer of controlled substances 
and money involved in the illegal activities”; “the existence 
and location of records related to the illegal activities”; “the 
location  and  source  of  resources  used  to  finance  the  illegal 
activities”;  “the  location  and  disposition  of  the  proceeds 
from the illegal activities”; and “the locations and items used 
in furtherance of the illegal activities.”5  
   The  affidavit  recounted,  as  well,  the  evidence  establish‐
ing probable cause to believe that the target phones were be‐
ing used to coordinate illegal activities. Specific to Mr. Santi‐
ago,  the  affidavit  included  summaries  of  phone  calls  on 
April  3  and  4,  2012,  between  Salas  on  Target  Phone  7  and 
Mr. Santiago on Target Phone 10. The first call concerned ar‐
                                                 
4 See id. at 9.  

5 Id. at 10–11. 
No. 16‐3433                                                         5 

ranging  a  meeting  with  a  Mexican  contact  who  could  help 
them  obtain  an  import/export  license  to  facilitate  their  nar‐
cotics business. The second call concerned a large shipment 
of narcotics from Mexico.6  
    Special  Agent  White  also  explained  in  his  affidavit  the 
need  for  the  wire  interception.  Specifically,  the  agents  were 
trying to  
           (a)  identify[]  the  individuals  working  with 
           SALAS and others in distributing narcotics and 
           collecting narcotics proceeds in the Chicago ar‐
           ea;  (b)  identify[]  customers  of  SALAS  and  the 
           drug  trafficking  organization  for  which  he 
           works; (c) identify[] the source(s) of supply for 
           SALAS;  (d)  identify[]  the  locations  for  storing 
           narcotics  and  drug  proceeds  used  by 
           SALAS and  (e)  obtain[]  admissible  evidence 
           necessary to prove beyond a reasonable doubt 
           that  the  VIOLATORS,  and  others  yet  un‐
            known, are engaged in the Subject Offenses.[7]  
Moreover,  in  seeking  this  evidence,  agents  had  employed 
traditional  investigative  techniques  with  some,  but  limited, 
success. For instance, visual surveillance of Salas and Titi on 
April  2–4,  2012,  revealed  that  Salas  had  meetings  with  Titi, 
an  individual  known  as  “the  doctor,”  and  Sergio  Baltazar‐
Lujano.8 The agents were not privy to any of the discussions 

                                                 
6 See id. at 64–65, 67. 

7 Id. at 72–73.  

8 Id. at 79–81.  
6                                                                   No. 16‐3433 

because  they  were  conducted  inside.  Moreover,  Special 
Agent  White  described  how,  after  leaving  a  meeting  on 
April  3,  Titi  got  into  his  Porsche  and  drove  onto  the  ex‐
pressway. There he changed speeds and lanes several times, 
and swerved over three lanes of traffic at high speed to exit 
at  the  last  moment.  Special  Agent  White  stated  that,  in  his 
experience,  Titi  was  engaged  in  counter‐surveillance  to  de‐
tect the presence of law enforcement.9 
   Although  at  least  some  members  of  the  investigative 
team  knew  that  Titi  was  Mr.  Santiago,10  that  information 
was not included in Special Agent White’s affidavit. Instead, 
Mr. Santiago was identified throughout the affidavit as FNU 
LNU aka “TITI.”   
      Based  on  Special  Agent  White’s  affidavit,  the  district 
court  entered  an  order  authorizing  the  interception  of  wire 
communications  on  Target  Phone  10  and  extended  the  au‐
thorization  on  Target  Phone  7.  The  Government  later  ap‐
plied  for  and  obtained  a  wiretap  authorization  for  another 
phone used by Mr. Santiago (Target Phone 12) and two other 
phones  used  by  Salas.  This  application  tracked  closely  the 
April 11 application, but identified Mr. Santiago by his actu‐
al  name.  The  affidavit  in  support  of  the  application  ex‐
plained that 
                                                 
9 Id. at 81. 

10 Special Agent Nick Loonan prepared a report of the April 2–4 surveil‐

lance on April 9, 2012. In the report, Special Agent Loonan noted that he 
“observed … Anthony SANTIAGO (aka TITI, per intercepted calls), who 
was  driving  the  Porsche,  enter  the  restaurant.”  R.105‐1  at  2.  Thus,  as  of 
April  9,  2012,  at  least  Special  Agent  Loonan  had  identified  Titi  as 
Mr. Santiago.  
No. 16‐3433                                                          7 

            [i]n  previous  affidavits,  SANTIAGO  was  only 
            identified  as  “TITI.”  Law  enforcement  identi‐
            fied  “TITI”  as  ANTHONY  SANTIAGO  in  the 
            following manner. During a recorded call over 
            Target Phone 10 with SALAS on April 12, 2012 
            (Call #67), SANTIAGO recommended a lawyer 
            in  Tijuana,  Mexico  to  SALAS  and  told  SALAS 
            to  call  the  lawyer  and  say  he  was  calling  on 
            behalf of “ANTHONY SANTIAGO.” On a call 
            the  next  day  over  Target  Phone  10  (Call  #68), 
            an unknown male said to SANTIAGO, “Let me 
            ask  you  this  ANTHONY …  .”  When  law  en‐
            forcement obtained  authority  to  intercept  calls 
            over  Target  Phone  10,  the  Court  also  ordered 
            the  telephone  company  to  assist  law  enforce‐
            ment in locating Target Phone 10 over the same 
            30‐day period. Using that location information 
            for Target Phone 10, law enforcement has con‐
            ducted  surveillance  of  SANTIAGO  on  a  num‐
            ber  of  occasions  in  April  2012  and  his  appear‐
            ance  matches  that  of  known  photos  of 
            ANTHONY SANTIAGO.[11] 
The application was granted. 
    Based  in  large  part  on  evidence  obtained  through  the 
wiretaps,  Mr.  Santiago  was  charged  in  a  superseding  in‐
dictment with conspiracy to distribute narcotics, distribution 
of  narcotics,  and  money  laundering.  Prior  to  trial  on  these 
charges,  Mr. Santiago  moved  to  suppress  the  evidence  ob‐
                                                 
11 R.105‐9 at 5 n.1 (emphasis removed). 
8                                                                  No. 16‐3433 

tained  from  the  April  11  wiretap  authorization.  In  his  mo‐
tion,  Mr. Santiago  argued,  among  other  grounds,  that  the 
Government  had  violated  18  U.S.C.  §  2518(4)(a),  which  re‐
quires  that  the  wiretap  application  include  “the  identity  of 
the person, if known, whose communications are to be inter‐
cepted.”12 Mr. Santiago contended that the DEA knew of his 
identity  prior  to  April  11,  yet  failed  to  identify  him  by  his 
name  in  the  affidavit.  He  also  maintained  that  “normal  in‐
vestigative  procedures  were  neither  exhausted  nor  ade‐
quately attempted” prior to seeking the wiretap.13 Finally, he 
submitted  that  the  false  statements  and  material  omissions 
in the affidavit required a hearing under Franks v. Delaware, 
438 U.S. 154, 155–56 (1978). The district court denied the mo‐
tion  to  suppress;  it  concluded  that  Mr. Santiago’s  challenge 
to the sufficiency of the wiretap affidavit was foreclosed by 
the Supreme Court’s decision in United States v. Donovan, 429 
U.S.  413  (1977).14  Mr. Santiago  moved  for  reconsideration,15 
and the court denied that motion as well.16 

                                                 
12 R.105 at 15 (emphasis removed).  

13 Id. at 21.  

14 See R.156 at 7–8. 

15 See R.224. 

16  See R.279  (minute entry); R.416  at  4–5 (transcript  of hearing  in  which 

district  court  denies  motion).  After  the  motion  to  reconsider  was  filed, 
the  case  was transferred  to  a  new  district  judge.  The  new  district  judge 
denied  the  motion  without  prejudice  to  refile.  See  R.258.  As  trial  ap‐
proached, Mr. Santiago renewed his motion to suppress the wiretap evi‐
dence.  See  R.263.  This  motion  was  withdrawn,  see  R.275,  and  the  new 
district  judge  ultimately  ruled  on  the  original  motion  to  reconsider,  see 
R.279. 
No. 16‐3433                                                                         9 

   Mr. Santiago proceeded to trial and was convicted on all 
three counts that were tried to the jury.17  
                                                    II 
                                        DISCUSSION 
                                                    A. 
    On  appeal,18  Mr.  Santiago  renews  his  argument  that  the 
Title  III  wiretap  evidence  should  have  been  suppressed  be‐
cause  the  Government  did  not  meet  the  statutory  require‐
ments for obtaining the April 11, 2012 wiretap authorization. 
When reviewing the denial of a motion to suppress wiretap 
evidence,  we  review  the  district  court’s  factual  findings  for 
clear  error  and  its  conclusions  of  law  de  novo.  See  United 
States v. Fudge, 325 F.3d 910, 917 (7th Cir. 2003). 
    Section 2518 of Title 18 sets forth the requirements for ob‐
taining  authorization  for  wiretaps.  Among  the  information 
that must be included in a wiretap application is “a full and 
complete statement of the facts and circumstances relied up‐
on by the applicant[] to justify his belief that an order should 
be  issued[.]”  18  U.S.C.  §  2518(1)(b).  The  statement  is  “full 
and complete” if it includes  
           (i)  details  as  to  the  particular  offense  that  has 
           been, is being, or is about to be committed, (ii) 

                                                 
17 The jurisdiction of the district court is predicated on 18 U.S.C. § 3231. 

The counts tried to the jury included one violation of 21 U.S.C. § 846, one 
violation  of  21  U.S.C.  § 841(a)(1),  and  one  violation  of  18  U.S.C.  §  1956. 
The district court severed and later dismissed the remaining counts. 
18 Our  jurisdiction  is  predicated  on  28  U.S.C.  §  1291  and  18  U.S.C. 
§ 3742(a). 
10                                                       No. 16‐3433 

       except as provided in subsection (11), a partic‐
       ular  description  of  the  nature  and  location  of 
       the facilities from which or the place where the 
       communication is to be intercepted, (iii) a par‐
       ticular  description  of  the  type  of  communica‐
       tions sought to be intercepted, (iv) the identity 
       of the person, if known, committing the offense 
       and  whose  communications  are  to  be  inter‐
       cepted[.] 
Id.  The  application  also  must  contain  “a  full  and  complete 
statement  as  to  whether  or  not  other  investigative  proce‐
dures have been tried and failed or why they reasonably ap‐
pear  to  be  unlikely  to  succeed  if  tried  or  to  be  too  danger‐
ous[.]” Id. § 2518(1)(c).  
    Once  an  application  is  filed,  the  court  may  enter  the  or‐
der  authorizing  the  wiretap  if  it  determines  that  the  Gov‐
ernment has satisfied the requirements of the statute. Specif‐
ically, the district court must determine that 
       (a) there is probable cause for belief that an in‐
       dividual  is  committing,  has  committed,  or  is 
       about  to  commit  a  particular  offense  enumer‐
       ated in section 2516 of this chapter; 
       (b)  there  is  probable  cause  for  belief  that  par‐
       ticular  communications  concerning  that  of‐
       fense  will  be  obtained  through  such  intercep‐
       tion; 
       (c)  normal  investigative  procedures  have  been 
       tried  and  have  failed  or  reasonably  appear  to 
       be unlikely to succeed if tried or to be too dan‐
       gerous; 
No. 16‐3433                                                         11 

       (d) except as provided in subsection (11), there 
       is  probable  cause  for  belief  that  the  facilities 
       from which, or the place where, the wire, oral, 
       or  electronic  communications  are  to  be  inter‐
       cepted are being used, or are about to be used, 
       in connection with the commission of such of‐
       fense, or are leased to, listed in the name of, or 
       commonly used by such person. 
18 U.S.C. § 2518(3). 
    Finally,  §  2518(10)(a)  provides  an  avenue  for  an  “ag‐
grieved  person”  to  challenge  evidence  obtained  through  an 
authorized  wiretap.  Specifically,  an  aggrieved  person  may 
move to suppress  
       the  contents  of  any  wire  …  communica‐
       tion … on the grounds that (i) the communica‐
       tion  was  unlawfully  intercepted;  (ii)  the  order 
       of  authorization  or  approval  under  which  it 
       was  intercepted  is  insufficient  on  its  face;  or 
       (iii) the interception was not made in conformi‐
       ty with the order of authorization or approval. 
Id. § 2518(10)(a). 
                                  B. 
   Mr.  Santiago  maintains  that  the  evidence  gathered 
through the April 11 authorization should be suppressed be‐
cause Special Agent White failed to identify him by name as 
required  by  § 2518(1)(b)(iv),  even  though  his  name  was 
known at  the  time  the affidavit was submitted to the  court. 
United  States  v.  Donovan,  429  U.S.  413  (1977),  forecloses  this 
argument. 
12                                                     No. 16‐3433 

    In  Donovan,  the  Government  had  secured  authorization 
for  an  initial  wiretap  of  three  named  individuals  and  three 
“others, as yet unknown.” Id. at 418. Through recorded con‐
versations,  the  Government  learned  that  the  names  of  the 
three  unknown  individuals  were  Donovan,  Robbins,  and 
Buzzacco. The Government then applied for an extension of 
the  wiretap.  In  its  extension  application,  the  Government 
failed to identify Donovan, Robbins, and Buzzacco by name 
and  failed  to  state  that  their  conversations  would  be  inter‐
cepted. After Donovan, Robbins, and Buzzacco were indict‐
ed,  they  moved  to  suppress  the  wiretap  evidence  on  the 
ground  that  the  failure  to  identify  them  by  name  in  the  ex‐
tension  application  violated  18  U.S.C.  § 2518(1)(b)(iv).  The 
district court granted the motion to suppress, and the court 
of appeals affirmed. 
    The Supreme Court, however, reversed. It held that,  alt‐
hough  there  was  a  violation  of  the  identification  provision, 
the evidence should not have been suppressed. With respect 
to the identification, the court rejected the Government’s ar‐
gument  that  the  statute  only  required  identification  of  the 
“principal”  target  of  the  investigation—the  one  whose 
phone  was  to  be  monitored.  Donovan,  429  U.S.  at  423.  The 
Court  held  that  the  statutory  language—“the  person,  if 
known, committing the offense and whose communications 
are to be intercepted”—“is as applicable to a suspect placing 
calls to the target telephone as it is to a suspect placing calls 
from the telephone.” Id. at 424–25 (internal quotation marks 
omitted).  Therefore,  “a  wiretap  application  must  name  an 
individual  if  the  Government  has  probable  cause  to  believe 
that the individual is engaged in the criminal activity under 
investigation  and  expects  to  intercept  the  individual’s  con‐
versations  over  the  target  telephone.”  Id.  at  428.  The  Court 
No. 16‐3433                                                           13 

concluded  that  the  statute  made  no  distinction  between 
“principal  target[s]”  and  other  suspects  whose  communica‐
tions were to be intercepted. See id. at 425–28. 
    Turning to the issue of suppression, the Court noted that 
“[t]here  [wa]s  no  basis  on  the  facts  of  this  case  to  suggest 
that  the  authorization  orders  [we]re  facially  insufficient,  or 
that  the  interception  was  not  conducted  in  conformity  with 
the  orders.”  Id.  at  432  (referencing  §  2518(10)(a)(i)  and  (ii)). 
Consequently, the only question was whether the communi‐
cations were unlawfully intercepted. In answering this ques‐
tion,  the  Court  turned  to  its  earlier  cases,  United  States  v. 
Giordano, 416 U.S. 505 (1974), and United States v. Chavez, 416 
U.S. 562 (1974). Those cases had held that not every failure to 
comply  fully  with  a  Title  III  requirement  renders  the  inter‐
ceptions  “unlawful.”  Donovan,  429  U.S.  at  433  (quoting 
Chavez,  416  F.3d  at  575).  Instead,  “suppression  is  required 
only  for  a  ‘failure  to  satisfy  any  of  those  statutory  require‐
ments that directly and substantially implement the congres‐
sional  intention  to  limit  the  use  of  intercept  procedures  to 
those  situations  clearly  calling  for  the  employment  of  this 
extraordinary  investigative  device.’”  Id.  at  433–34  (quoting 
Giordano, 416 U.S. at 527). The failure to identify some of the 
individuals likely to be intercepted, the Court held, does not 
fall  into  this  category.  The  Court  explained  that  the  statute 
allowed a judge to  
        approve  an  intercept  application  if  he  deter‐
        mines  that  normal  investigative  techniques 
        have failed or are unlikely to succeed and there 
        is probable cause to believe that: (i) an individ‐
        ual is engaged in criminal activity; (ii) particu‐
        lar communications concerning the offense will 
14                                                                 No. 16‐3433 

           be  obtained  through  interception;  and  (iii)  the 
           target  facilities  are  being  used  in  connection 
           with  the  specified  criminal  activity.  That  de‐
           termination is based on the “full and complete 
           statement”  of  relevant  facts  supplied  by  law 
           enforcement authorities. If, after evaluating the 
           statutorily  enumerated  factors  in  light  of  the 
           information  contained  in  the  application,  the 
           judge concludes that the wiretap order should 
           issue, the failure to identify additional persons 
           who are likely to be overheard engaging in in‐
           criminating  conversations  could  hardly  invali‐
           date an otherwise lawful judicial authorization. 
           The intercept order may issue only if the issu‐
           ing judge determines that the statutory factors 
           are present, and the failure to name additional tar‐
           gets in no way detracts from the sufficiency of those 
           factors. 
Donovan, 429 U.S. at 435 (emphasis added) (citation omitted). 
“Here,”  the  Court  reasoned,  “the  statutorily  imposed  pre‐
conditions  to  judicial  authorization  were  satisfied,”  but  the 
issuing  judge  simply  was  not  aware  that  other  persons 
might be heard engaging in incriminating conversations. Id. 
at 436.  The Court concluded  that “[i]n no  meaningful sense 
can it be said that the presence of that information as to ad‐
ditional targets would have precluded judicial authorization 
of  the  intercept.”  Id.  Consequently,  the  Court  reversed  the 
suppression order.19 

                                                 
19  The  Court  did  leave  open  the  possibility  that  suppression  may  be 

available  as  a  remedy  if  the  defendant  could  establish  bad  faith  on  the 
                                                                 (continued … ) 
No. 16‐3433                                                                                            15 

    The  facts  in  Mr.  Santiago’s  case  are  strikingly  similar  to 
those in Donovan. Here, as in Donovan, the Government had 
received  initial  authorization  to  tap  the  phone  of  Salas.  By 
early  April,  at  least  one  member  of  the  DEA  investigative 
team had identified Titi as Mr. Santiago. However, the April 
11  application  for  extension  and  expansion  of  the  wiretap 
authorization failed to identify Mr. Santiago by his name; it 
only  identified  him  as  Titi.  We  need  not  consider  whether 
this  constitutes  a  violation  of  the  identification  requirement 
because, even if it is, suppression is not warranted. The affi‐
davit  sets  out  in  great  detail  that  Salas,  “Titi,”  and  others 
were engaged in criminal activity, that particular communi‐
cations  concerning  the  offense  would  be  obtained  through 
interception;  and  that  Target  Phones  7  and  10  were  being 
used  in  connection  with  the  criminal  activity.  Thus,  there 
was  evidence  that  all  of  the  statutory  factors  had  been  met; 
the failure to identify all of the suspects by their legal names 
did not detract from the sufficiency of those factors. 
    Mr. Santiago contends, however, that his case is not gov‐
erned  by  Donovan.  First,  he  claims  that  he  was  a  “principal 
target” of the wiretap; consequently, the failure to name him 
impinges on a “requirement[] that directly and substantially 
implement[s]  the  congressional  intention  to  limit  the  use  of 
intercept  procedures  to  those  situations  clearly  calling  for 
the employment of  this extraordinary investigative device.” 
Donovan,  429  U.S.  at  433–34  (quoting  Giordano,  416  U.S.  at 
527). However, in Donovan, the Supreme Court explicitly re‐
                                                                                                             
( … continued) 
part of the Government or if the defendant could show prejudice result‐
ing from his failure to be named. See id. at 439 n.26; see also infra at 16–18. 
16                                                         No. 16‐3433 

jected  the  idea  that  there  are  different  levels  of  priority 
among  targets.  Instead,  the  statute  treats  all  anticipated  in‐
terceptees the same. See id. at 424–28 (discussing and reject‐
ing the argument that identification requirement is limited to 
principal targets). 
    Second, Mr. Santiago states that his case differs from Do‐
novan because he has demonstrated bad faith on the part of 
the Government. In Donovan, the Court noted that there was 
“no  suggestion  …  that  the  Government  agents  knowingly 
failed  to  identify  respondents  Donovan,  Robbins,  and  Buz‐
zacco for the purpose of keeping relevant information from 
the  District  Court  that  might  have  prompted  the  court  to 
conclude that probable cause was lacking.” Id. at 436 n.23; see 
also  United  States  v.  Matthews,  213  F.3d  966,  969  (7th  Cir. 
2000) (noting that Donovan had held “that suppression of the 
evidence is not necessarily the appropriate remedy for a vio‐
lation of Title III unless the defendant demonstrates either 1) 
bad  faith  on  the  part  of  the  government;  or  2)  prejudice”). 
Mr. Santiago  maintains  that  “[b]ad  faith  is  apparent”  be‐
cause the Government “explicitly and falsely stated his iden‐
tity was unknown.”20 According to Mr. Santiago,  
           [t]here  is  a  colorable  reason  to  believe  that 
           Agent White [the author of the affidavit] knew 
           of Santiago’s identity prior to April 11, and ei‐
           ther  did  not  want  to  rewrite  the  affidavit,  or 
           did not want to engage in the due diligence to 
           establish  the  degree  of  exhaustion  that  the 


                                                 
20 Appellant’s Br. 30.  
No. 16‐3433                                                                      17 

            judge may have required if Santiago’s identity 
            were known.[21]  
    At  bottom,  Mr.  Santiago  is  arguing  that  the  failure  to 
identify him by name in the April 11 affidavit, without more, 
raises the specter of bad faith. However, Donovan disposes of 
this  argument.  In  Donovan,  it  was  undisputed  that  all  three 
targets, Donovan, Robbins, and Buzzacco, were “known” to 
the Government at the time it sought the wiretap extension. 
Id.  at  419  n.5.  This  knowledge,  however,  did  not  “sug‐
gest[] …  that  the  Government  agents  knowingly  failed  to 
identify” the targets for the purpose of keeping information 
from the district court. Id. at 436 n.23. Here, there is no evi‐
dence that Special Agent White’s failure to include Mr. San‐
tiago’s name in the affidavit was anything other than a mere 
oversight.  Moreover,  the  Government  obtained  no  ad‐
vantage  by  omitting  Mr. Santiago’s  identity.  Indeed,  in  the 
very  next  wiretap  application,  Special  Agent  White  identi‐
fied Titi as Mr. Santiago and explained how the Government 
had confirmed his identity.22 This later application also was 
granted.23  


                                                 
21 Id.  

22 See R.105‐9 at 5 n.1. 

23 Mr. Santiago also maintains that he has suffered prejudice as a result 

of Special Agent White’s failure to identify him in the affidavit. Mr. San‐
tiago notes that Special Agent White listed the inability “to fully identi‐
fy … Titi” as one of the reasons why the wiretap was needed. See R.105‐6 
at  74.  Mr. Santiago  submits  that,  if  the  district  court  had  been  apprised 
that his identity was known, it would have determined that there was no 
need  for  the wiretap and would  not  have  authorized  it.  Because his ar‐
                                                                    (continued … ) 
18                                                                                     No. 16‐3433 

                                                    C. 
     Mr.  Santiago  also  maintains  that  the  Government  failed 
to  establish  necessity  for  the  April  11  wiretap.  In  determin‐
ing whether a Title III warrant establishes necessity, we gen‐
erally review the issuing court’s order for an abuse of discre‐
tion. See United States v. Maggard, 865 F.3d 960, 967 (7th Cir. 
2017).24  

                                                                                                             
( … continued) 
gument  regarding  prejudice  is  the  same  as  his  argument  regarding  ne‐
cessity, we address it in our discussion of necessity. See infra at 19–24.  
     Mr.  Santiago  submits  in  the  alternative  that  the  wiretap  evidence 
should  have  been  suppressed  even  in  the  absence  of  a  showing  of  bad 
faith or prejudice. He notes that in United States v. Giordano, 416 U.S. 505 
(1974),  the  Court  did  not  require  a  showing  of  bad  faith  before  it  sup‐
pressed evidence from a wiretap application that had originated with the 
Attorney  General’s  Executive  Assistant,  as  opposed  to  “the  Attorney 
General” or an “Assistant Attorney General specially designated by the 
Attorney General” as required by 18 U.S.C. § 2516(1). In Giordano, how‐
ever, the Court explained that “the provision for pre‐application approv‐
al  was  intended  to  play  a  central  role  in  the  statutory  scheme  and  the 
suppression  must  follow  when  it  is  shown  that  this  statutory  require‐
ment has been ignored.” Id. at 528. The Court in Donovan distinguished 
the  situation  before  it—the  affidavit  failing  to  identify  specifically  three 
known interceptees—with the situation in Giordano, “where the failure to 
satisfy  the  statutory  requirement  of  prior  approval  by  specified  Justice 
Department  officials  bypassed  a  congressionally  imposed  limitation  on 
the  use  of  the  intercept  procedure.”  Id.  at  435.  Here,  as  in  Donovan,  the 
agents  seeking  the  application  did  not  ignore  a  critical  step  in  the  ap‐
proval process; instead, Special Agent White’s affidavit simply failed to 
identify  one  of  several  interceptees.  Therefore,  Donovan,  not  Giordano, 
dictates the circumstances under which suppression is warranted. 
24 Mr. Santiago maintains that deference is not warranted when the “af‐

fidavit  in  question  contain[s]  several  factual  errors  and  omissions  that 
                                                                  (continued … ) 
No. 16‐3433                                                                                             19 


                                                                                                             
( … continued) 
prevent[] the issuing judge from making a fully informed decision.” Ap‐
pellant’s  Br.  15.  Mr.  Santiago  relies  on  United  States  v.  Glover,  755  F.3d 
811,  817  (7th  Cir.  2014),  and  United  States  v.  Rice,  478  F.3d  704,  709  (6th 
Cir.  2007),  in  support  of  his  contention.  In  Glover,  the  defendant  chal‐
lenged  a  search  warrant  on  the  ground  that  it  was  not  supported  by 
probable cause. The affidavit in support of the warrant relied almost en‐
tirely  on  the  statement  of  a  confidential  informant,  but  critical  infor‐
mation about the informant’s credibility had been left out of the affida‐
vit, namely: “his criminal record[] … ; his gang activity; his prior use of 
aliases  to  deceive  police;  and  his  expectation  of  payment.”  Glover,  755 
F.3d at 817. The Government conceded that “such information [wa]s so 
essential to a witness’s credibility that the same information regarding a 
government witness at trial would have [had] to [have] be[en] disclosed 
to the defense as exculpatory material under Brady v. Maryland.” Id. We 
concluded that “the omissions from the affidavit deprived the magistrate 
of highly relevant information that tends to undermine Doe’s credibility 
and thus the probable cause determination.” Id. at 817–18. Here, howev‐
er, nothing about the omission of Mr. Santiago’s full identity called into 
question  the  credibility  of  Special  Agent  White  or  the  substance  of  the 
remaining sections of the affidavit.  
     The facts here also bear little resemblance to those in Rice. In Rice, the 
affidavit  submitted  in  support  of  the  wiretap  authorization  had  repre‐
sented  that  “[p]hysical  surveillance  of  the  subjects  of  this  investigation 
has been conducted and is presently being conducted with only limited 
success.”  478  F.3d  at  707  (alteration  in  original).  It  also  stated  that  sur‐
veillance  posed  an  unreasonable  danger  to  law  enforcement  because 
members of the organization carried firearms. However, testimony at the 
suppression  hearing  revealed  that  agents  never  had  conducted  surveil‐
lance  of  Rice  and  had  no  specific  information  that  he  carried  a  firearm. 
There were similar misstatements with respect to other areas of investi‐
gation.  See  id.  at  708–09.  The  district  court  found  that  the  misleading 
statements were made recklessly, and given this misleading information, 
the issuing judge’s determination of necessity did not warrant the usual 
deference. See id. at 709. Again, here there is no evidence that materially 
misleading statements infected the entire affidavit in support of the wire‐
                                                                       (continued … ) 
20                                                                                     No. 16‐3433 

    Under  18  U.S.C.  §  2518(1)(c),  an  affidavit  submitted  in 
support  of  a  wiretap  must  contain  “a  full  and  complete 
statement  as  to  whether  or  not  other  investigative  proce‐
dures have been tried and failed or why they reasonably ap‐
pear  to  be  unlikely  to  succeed  if  tried  or  to  be  too  danger‐
ous.” Although commonly referred to as the “exhaustion or 
necessity requirement,” United States v. Campos, 541 F.3d 735, 
746 (7th Cir. 2008), our case law makes clear that “[t]his sec‐
tion  of  the  statute  was  not  intended  to  ensure  that  wiretaps 
are  used  only  as  a  last  resort  in  an  investigation,  but  rather 
that they are not to be routinely employed as the initial step 
in a criminal investigation.” United States v. McLee, 436 F.3d 
751,  762–63  (7th  Cir.  2006)  (internal  quotation  marks  omit‐
ted). Indeed, in McLee we explained: 
            The rule in this circuit is that the government’s 
            burden  of  establishing  compliance  with 
            § 2518(1)(c)  “is  not  great,”  and  that  the  re‐
            quirement  of  exhausting  “other  investigative 
            procedures”  prior  to  obtaining  a  wiretap  is 
            “reviewed  in  a  practical  and  common‐sense 
            fashion.”  To  receive  a  wiretap  order,  the  gov‐
            ernment  need  not  demonstrate  that  prosecu‐
            tion would be impossible without it or that ev‐
            idence possibly  sufficient for indictment could 
            not  conceivably  be  obtained  through  other 
            means.  We  have  upheld  the  “necessity”  of 

                                                                                                             
( … continued) 
tap  application.  Because  the  missing  information  does  not  taint  the  re‐
mainder of the affidavit, there is no reason for us to abandon our usual, 
deferential approach.  
No. 16‐3433                                                         21 

           wiretap  orders  on  the  basis  that  investigators 
           were “having trouble fingering other members 
           of  the  conspiracy,”  and  that  the  wiretaps  “al‐
           lowed  the  government  to  ascertain  the  extent 
           and structure of the conspiracy.”  
436 F.3d at 763 (citations omitted). 
    Mr.  Santiago  maintains  that  necessity  has  not  been 
shown because the stated reason for the wiretap was “identi‐
fying  the  individuals  working  with  SALAS  and  others  in 
distributing  narcotics  and  collecting  narcotics  proceeds  in 
the  Chicago  area.”25  Because  his  identity  was  known,  he 
concludes, there was no necessity for the wiretap.  
    We  cannot  accept  Mr.  Santiago’s  characterization  of  the 
reason for the wiretap. In addition to identifying Salas’s con‐
federates,  Special  Agent  White’s  affidavit  identified  four 
other goals of the investigation for which a wiretap was “the 
only available technique that ha[d] a reasonable likelihood” 
of success:  
            (b)  identifying  customers  of  SALAS  and  the 
            drug  trafficking  organization  for  which  he 
            works;  (c)  identifying  the  source(s)  of  supply 
            for  SALAS;  (d)  identifying  the  locations  for 
            storing  narcotics  and  drug  proceeds  used  by 
            SALAS; and  (e)  obtaining  admissible  evidence 
            necessary to prove beyond a reasonable doubt 




                                                 
25 R.105‐6 at 72–73. 
22                                                       No. 16‐3433 

            that  the  VIOLATORS,  and  others  yet  un‐
            known, are engaged in the Subject Offenses.[26]  
The fact that Mr. Santiago’s identity was known only dimin‐
ishes  the  need  for  one  category  of  evidence  identified  by 
Special  Agent  White:  the  identity  of  those  working  with  or 
for  Salas.  Even  with  respect  to  this  category,  however,  it  is 
undisputed  that  there  were  several  individuals  involved  in 
the transactions, such as UM7‐5 and Mantequita, whom the 
Government had not identified.27 Consequently, even if Spe‐
cial Agent White’s affidavit had identified Titi as Mr. Santia‐
go,  there  still  would  have  been  the  need  for  the  wiretap  to 
collect evidence as to the identities of other individuals. 
    Mr. Santiago also argues that the Government did not es‐
tablish that traditional investigative methods had been tried 
or  would  be  unsuccessful  in  the  investigation  of  his  activi‐
ties, as opposed to those of other members of the conspiracy. 
The  affidavit,  however,  contains  evidence  specific  to  Mr. 
Santiago  that  shows  the  April  11  wiretap  was  not  the  first 
step  in  the  Government’s  investigation.  The  affidavit  de‐
scribes two days of surveillance of Mr. Santiago. During this 
time, Mr. Santiago engaged in a series of meetings with Salas 
and  his  associates;  all  of  these  meetings  occurred  behind 
closed  doors,  out  of  earshot  and  view  of  the  surveilling 
agents. After leaving one of these meetings, Mr. Santiago got 
on the expressway. Once on the expressway, he  



                                                 
26 Id.  

27 See id. at 8. 
No. 16‐3433                                                                23 

           got  into  the  left  hand  lane  and  drove  substan‐
           tially over the speed limit, and then moved in‐
           to  another  lane  and  slowed  down  to  approxi‐
           mately  the  speed  limit,  and  then  repeated  the 
           process  numerous  times.  …  When 
           [Mr. Santiago]  got  off  the  expressway,  he 
           swerved  over  three  lanes  of  traffic  at  a  high 
           rate of speed to exit at the last second. Once off 
           the expressway, [Mr. Santiago] swerved in and 
           out  of  traffic  several  times  in  an  effort  to  de‐
            termine if he was being followed.[28] 
Special  Agent  White  explained  that,  based  on  his  training 
and  experience,  he  believed  that  these  actions  were  efforts 
by  Mr. Santiago  to  engage  in  counter‐surveillance  tactics.29 
Thus, the affidavit contained evidence that the investigating 
agents employed traditional techniques in investigating Mr. 
Santiago,  but  that,  given  the  counter‐surveillance  efforts, 
those  techniques  had  not  been,  and  were  not  likely  to  be, 
successful  in  garnering  evidence.  This  declaration  satisfied 
the Government’s burden. 
                                                    D. 
   Our discussion of bad faith and necessity also disposes of 
Mr.  Santiago’s  claim  that  the  district  court  should  have  or‐

                                                 
28 R.105‐6 at 81. 

29 See id. Contrary to Mr. Santiago’s assertions, the detailed description of 

the  agents’  surveillance  efforts,  and  their  first‐hand  observations  of 
Mr. Santiago’s  counter‐surveillance  tactics,  are  not  merely  “generalized 
and  conclusory  statements  that  other  investigative  procedures  would 
prove unsuccessful.” United States v. Lilla, 699 F.2d 99, 104 (2d Cir. 1983). 
24                                                       No. 16‐3433 

dered  an  evidentiary  hearing  under  Franks  v.  Delaware,  438 
U.S.  154  (1978).  Franks  held  that  “a  wiretap  order  is  invalid 
… if the order was obtained by the government’s deliberate 
or reckless omission of material information from its applica‐
tion.”  United  States  v.  Mandell,  833  F.3d  816,  823  (7th  Cir 
2016).  A  defendant  is  entitled  to  an  evidentiary  hearing  on 
the  validity  of  the  authorization  if  he  “makes  a  substantial 
preliminary  showing,”  id.  (internal  quotation  marks  omit‐
ted), which we have described as “relatively difficult”:  
       Allegations  of  negligent  or  innocent  mistakes 
       do not entitle a defendant to a hearing, nor do 
       conclusory  allegations  of  deliberately  or  reck‐
       lessly  false  information.  The  defendant  must 
       identify specific portions of the warrant affida‐
       vit  as  intentional  or  reckless  misrepresenta‐
       tions,  and  the  claim  of  falsity  should  be  sub‐
       stantiated by the sworn statements of witness‐
       es. To obtain a hearing, the defendant must al‐
       so  show  that  if  the  deliberately  or  recklessly 
       false statements were omitted, or if the deliber‐
       ately  or  recklessly  misleading  omissions  in‐
       cluded,  probable  cause  would  have  been  ab‐
       sent.  
United States v.  McMurtrey, 704 F.3d 502, 509 (7th Cir. 2013) 
(citations omitted). “[I]f probable cause to issue the warrant 
would still exist even if the false statement or material omis‐
sion  were  corrected,  then  no  Franks  hearing  is  required.” 
United States v. Carmel, 548 F.3d 571, 577 (7th Cir. 2008). We 
review the district court’s denial of a Franks hearing for clear 
error. Mandell, 833 F.3d at 823. 
No. 16‐3433                                                           25 

    As we already have discussed, there is no evidence in the 
record  that  Special  Agent  White’s  failure  to  identify  Titi  as 
Mr. Santiago was anything other than an  oversight.30 More‐
over,  the  inclusion  of  Mr.  Santiago’s  name  would  not  have 
altered  the  district  court’s  conclusion  that  there  was  proba‐
ble cause to believe that Target Phones 7 and 10 were being 
used  to  conduct  illegal  transactions.  The  affidavit  is  replete 
with  evidence  that  the  target  phones  were  used  to  coordi‐
nate drug  transactions, that the transactions  were on‐going, 
and  that  the  tapping  of  those  phones  would  lead  to  further 
evidence of criminal activity.  
    Indeed,  Mr.  Santiago’s  argument  is  not  based  on  proba‐
ble  cause,  but  on  necessity.  He  claims  that,  if  he  had  been 
identified,  the  remaining  allegations  of  the  affidavit  would 
not  have  satisfied  the  necessity  requirement  of  the  wiretap 
statute.  Although  a  number  of  our  sister  circuits  have  ap‐
plied  the  Franks  analysis  to  the  necessity  requirement,  see, 
e.g., United States v. Green, 175 F.3d 822, 828 (10th Cir. 1999); 
United  States  v.  Ippolito,  774  F.2d  1482,  1485  (9th  Cir.  1985), 
we  have  not  had  an  occasion  to  address  directly  this  issue 
and need not address it here. Even assuming that Franks ap‐
plies to the necessity requirement, a hearing would not have 
been required here.  
   As  we  have  explained  previously,  the  Government’s 
burden  with  respect  to  showing  necessity  is  not  great.  “We 
have  upheld  the  ‘necessity’  of  wiretap  orders  on  the  basis 
that  investigators  were  ‘having  trouble  fingering  other 
members  of  the  conspiracy,’  and  that  the  wiretaps  ‘allowed 

                                                 
30 See supra at 18. 
26                                                     No. 16‐3433 

the  government  to  ascertain  the  extent  and  structure  of  the 
conspiracy.’”  McLee,  436  F.3d  at  763  (citations  omitted). 
Here, the affidavit explained that there was a need for inter‐
ception to understand Salas and his organization, including 
his customers, his sources, and the location of storage facili‐
ties. Knowledge of Mr. Santiago’s true identity does not di‐
minish  the  necessity  of  the  wiretap  vis‐à‐vis  these  stated 
goals.  
    Moreover, wiretaps need not be “a last resort in an inves‐
tigation,  but  rather  …  are  ‘not  to  be  routinely  employed  as 
the  initial  step’  in  a  criminal  investigation.”  Id.  (quoting 
United  States v. Thompson, 944  F.2d 1331, 1340  (1991)). Here, 
Special  Agent  White’s  affidavit  establishes  that  agents  at‐
tempted surveillance of Mr. Santiago, but their efforts to col‐
lect  information  were  thwarted  by  counter‐surveillance 
techniques.  
    Mr. Santiago  simply  has  not  made  a  substantial  prelimi‐
nary  showing  that,  if  his  identity  had  been  included  in  the 
affidavit,  necessity  would  have  been  lacking.  Therefore  a 
Franks hearing was not warranted. 
                           Conclusion 
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is affirmed. 
                                                       AFFIRMED